Order filed January 19, 2017




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-15-00935-CR
                                 ____________

                 DARCIE LOUISE SPILLERS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 405th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 13CR3471

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Ex 1, State’s Ex 34,
State’s Ex 98, State’s Ex 105, State’s Ex 106, State’s Ex 107, Court Ex 2.

      The exhibit clerk of the 405th District Court is directed to deliver to the
Clerk of this court the original of State’s Ex 1, State’s Ex 34, State’s Ex 98, State’s Ex
105, State’s Ex 106, State’s Ex 107, Court Ex 2, on or before January 30, 2017. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Ex 1, State’s Ex 34, State’s
Ex 98, State’s Ex 105, State’s Ex 106, State’s Ex 107, Court Ex 2, to the clerk of the
405th District Court.



                                    PER CURIAM